UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


GREGORY SLATE,

                      Plaintiff,

                      v.                            Civil Action No. 09-01761 (BAH)
                                                    Judge Beryl A. Howell
AMERICAN BROADCASTING
COMPANIES, INC., et al.,

                      Defendants.


                           MEMORANDUM OPINION AND ORDER


       Plaintiff Gregory Slate appeals from an April 18, 2011 Order by the Magistrate Judge

denying his Motion to Compel Document Production from defendant American Broadcast

Companies, Inc. (hereinafter “ABC”), ECF No. 38, in response to the plaintiff’s Second Request

for Production of Documents. In this case, the plaintiff alleges that defendants ABC, ABC News

Interactive, Inc. (hereinafter “ANI”), and Disney/ABC International Television, Inc. are liable

for copyright infringement and contributory copyright infringement for airing video footage

filmed by the plaintiff on the defendants’ news show 20/20. By Minute Order on April 18, 2011,

the Magistrate Judge to whom this case was referred for all discovery-related matters, see

Minute Order dated Feb. 25, 2011 (Howell, J.), denied plaintiff’s motion to compel defendant

ABC’s compliance with 21 separate document requests. Having reviewed the plaintiff’s

document requests, the Court concludes that the Magistrate Judge’s decision to deny the

plaintiff’s motion to compel is not clearly erroneous or contrary to law. Accordingly, the

Magistrate Judge’s April 18, 2011 Minute Order is affirmed.




                                                1
I.       LEGAL STANDARD

         “A magistrate judge’s decision is entitled to great deference unless it is clearly erroneous

or contrary to law, ‘that is, if on the entire evidence the court is left with the definite and firm

conviction that a mistake has been committed.’” Graham v. Mukasey, 608 F. Supp. 2d 50

(D.D.C. 2009) (quoting Donohoe v. Bonneville Int’l Corp., 602 F. Supp. 2d 1, 2 (D.D.C. 2009));

see also LCvR 72.2(c) (“[A] district judge may modify or set aside any portion of a magistrate

judge's order under this Rule found to be clearly erroneous or contrary to law.”).

II.      DISCUSSION

         In denying the plaintiff’s Motion to Compel, the Magistrate Judge concluded that the

plaintiff’s Second Set of Requests for Production of Documents to Defendant ABC, Inc. are not

relevant matters for discovery. See FED. R. CIV. P. 26(b)(2)(C) (requiring court to limit discovery

when “the burden or expense of the proposed discovery outweighs its likely benefit”). The

plaintiff appeals only the part of the Magistrate Judge’s Order that denied the Motion to Compel

compliance with 15 of the plaintiff’s 21 document requests. 1 Pl.’s Objections to Mag. J.’s Order

Denying Pl.’s Mot. to Compel Document Production, ECF No 51, Apr. 18, 2011, at 1. These

requests fall into five separate categories: (1) personnel and employment records for ABC

employees; (2) unrelated allegations of copyright infringement against defendant ABC; (3)

viewership and revenue information related to the alleged infringing news broadcast; (4)

defendant ABC’s policies regarding journalistic integrity and freelance journalists; and (5)

‘Missing Receipt Forms’ filed by ABC employees for reimbursement of expenses. The Court

addresses the relevance of each category of document requests separately.



1
 Specifically, the plaintiff appeals the denial of his motion to compel production in response to document requests
1, 2, 3, 4, 6, 7, 10, 11, 12, 14, 15, 16, 17, 18, and 19 of plaintiff’s Second Set of Requests for Production of
Documents to Defendant ABC, Inc.


                                                          2
       A. Personnel and Employment Records for ABC Employees

       Document request numbers 1, 2, 4, 6, 10, 11, 12, and 16 seek the personnel and

employment-related files of eight current and former ABC employees. The plaintiff states that

the files “contain documents evidencing their qualifications, employment/educational histories,

as well as disciplinary histories related to their employment with defendant [that] bears directly

on their credibility as witnesses in this matter and will help define the scope of the witnesses’

knowledge.” Pl.’s Objections to Mag. J.’s Order, ECF No. 51, at 6. The Magistrate Judge,

however, concluded that the information was not relevant to the plaintiff’s copyright

infringement claim, and the Court finds that this conclusion is well supported in the law and not

clearly erroneous given the factual allegations in this case. The simple fact that ABC employees

interacted with the plaintiff in the course of their employment does not provide a basis for

allowing the plaintiff to explore these employees’ personnel files, let alone forcing the

defendants to produce them. See Lurensky v. Wellinghoff, 271 F.R.D. 345, 349 (D.D.C. 2010)

(denying motion to compel production of potential witnesses’ personnel files); Prof’l Recovery

Servs., Inc. v. Gen. Elec. Capital Corp., No. 06-cv-2829, 2009 WL 137326, at *4 (D. N.J. Jan.

15, 2009) (“[P]ersonnel files, even of a party’s agent, may contain information that is both

private and irrelevant to the case, and [] special care must be taken before personnel files are

turned over to an adverse party.” (internal citations omitted)).

       B. Unrelated Allegations of Copyright Infringement

       Document request number 3 seeks all documents and communications from third-parties

relating to all allegations of copyright infringement by ABC. The Magistrate Judge found this

request to be overbroad. The plaintiff contends that this information could, conceivably,

establish a pattern and practice of copyright infringement, but this assertion is far outside the four




                                                  3
corners of the Complaint, which is focused on allegations that the defendants infringed a single

work copyrighted by the plaintiff. Moreover, defendant ABC is a large media and broadcast

company. As the defendants state, “[t]o try to identify all [copyright infringement] complaints,

not to mention all legal files for every actual copyright infringement suit ABC has ever litigated,

would be an absurdly Herculean task.” Defs.’ Opp’n to Pl.’s Objections to Mag. J. Minute Order

Denying Pl.’s Mot. to Compel. Document Production, ECF No. 55, at 10. The plaintiff’s

document request is overbroad and the burden to produce responsive documents outweighs any

possible relevance the information may have to these proceedings. See FED. R. CIV. P.

26(b)(2)(C) (requiring court to limit discovery when “the burden or expense of the proposed

discovery outweighs its likely benefit”).

       C. Viewership and Revenue Information

       Document request number 7 seeks documents relating to the viewership of 20/20 news

broadcasts; and document request number 19 seeks documents regarding advertising and

income-producing activity related to the use of the video-footage underlying this copyright

dispute. The Court bifurcated discovery in this case into separate liability and damages phases,

limiting the current phase of discovery to evidence of the defendants’ potential liability. See

Minute Order dated Feb. 25, 2011 (Howell, J.); Scheduling Order, ECF No. 10, Dec. 8, 2009

(Sullivan, J.). The Magistrate Judge therefore correctly concluded that document request

numbers 7 and 19 are improper because they are directed primarily toward the issue of damages.

       D. Policies for Journalistic Integrity and Freelance Journalists

       Document request number 14 requests all documents related to policies concerning

“journalistic integrity and standards.” The defendants represent that “simply to avoid

unnecessary dispute” they explained to the Magistrate Judge that defendant ABC planned to




                                                 4
produce the portion of its news policy regarding “source credibility, which even taking Plaintiff’s

arguments at face value is the only conceivable issue he claims is relevant.” Defs.’ Opp’n to Pl.’s

Objections to Mag. J. Minute Order Denying Pl.’s Mot. to Compel. Document Production, ECF

No. 55, at 13. The Magistrate Judge reasonably concluded that this information was sufficient

and the relevance of the remainder of the plaintiff’s document request was minimal.

         Document request number 15 seeks “all documents related to ABC’s policies relating to

third-party freelancers and outside contractors.” The defendants represent that in response to this

request defendant ABC produced, inter alia, “a nearly 400-page labor agreement that sets forth

in detail policies, procedures and terms by which freelancers perform[] all manner of tasks.” Id.

at 15. The Magistrate Judge reasonably concluded that this production was sufficient.

         E. Missing Receipt Forms

         Document requests 17 and 18 seek copies of “each and every ‘Missing Receipts Form’”

filed by a specific ABC employee and “each and every ‘Missing Receipts Form’” filed in

connection with 20/20 broadcasts between May 2007 and May 2008. The plaintiff seeks these

documents because an ABC employee completed one Missing Receipts Form without listing the

plaintiff’s employer, which plaintiff argues supports his assertion that he is a freelance journalist.

The defendants state that these receipt forms likely do not exist and the Magistrate Judge

conclusion that this information is of minimal relevance to the case is reasonable. 2

III.     CONCLUSION

         For the forgoing reasons, the Court holds that the Magistrate Judge’s denial of the

Plaintiff’s Motion to Compel Document Production from Defendant American Broadcasting


2
 The defendants argue that reporter’s privilege also bars plaintiff’s attempted discovery of these documents, a
contention with which the plaintiff disagrees. The Court concludes that the plaintiff’s request for Missing Receipt
Forms is not relevant, and therefore the Court need not discuss the applicability of reporter’s privilege in this
context.


                                                          5
Companies, Inc., ECF No. 38, was not clearly erroneous or contrary to law. The Magistrate

Judge’s April 18, 2011 Minute Order is therefore AFFIRMED.

       SO ORDERED.

May 27, 2011
                                                          Beryl A. Howell
                                                          BERYL A. HOWELL
                                                          United States District Judge




                                              6